ACCEPTED
                                                                       03-14-00138-CR
                                                                               5566483
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   6/5/2015 2:37:48 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                   No. 03-14-00138- CR

                          IN THE                       FILED IN
                                                3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                  COURT OF APPEALS              6/5/2015 2:37:48 PM
                                                  JEFFREY D. KYLE
                                                        Clerk
                          OF THE

           THIRD JUDICIAL DISTRICT OF TEXAS

                      --------------------

              LARRY DEWAYNE GARRETT,
                      Appellant
                        vs.

                    STATE OF TEXAS,
                          Appellee
                      --------------------

             Appeal from Cause No. 2C13-07176
             Bell County Court-at-Law No. Two

                      --------------------

STATE’S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

                      --------------------
                   JAMES NICHOLS
               BELL COUNTY ATTORNEY
                              by
                      Stephen Morris
                Assistant County Attorney
                       P.O. Box 1127
                   Belton, Texas 76513
                   Tel: (254) 933-5135
                   Fax: (254) 933-5150
                      SBN: 14501700
 STATE’S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF


To the Honorable Court of Appeals:

        Comes now Stephen Morris, Assistant Bell County Attorney, representing the

State of Texas and files this Motion to Extend Time to File a Brief in answer, and

shows as follows:

        1. This is an appeal in a criminal case. Appellant’s Brief was filed on May 6,

2015.

        2. The State’s Brief is due June 8, 2015.

        3. The State seeks to extend the time of filing its Brief by thirty (30) days. If

granted, the extension would require the State’s Brief to be due on or before July 7,

2015.

        4. Good cause exists for this extension of time. State’s appellate counsel in

addition to being assigned the instant appeal, he has been assigned a full case load.

Additional time is needed to complete the Brief.

        5. There has been no previous extension granted to the State regarding this

appeal.

        6. This motion is unopposed by Appellant’s counsel.

        Wherefore, premises considered, the State respectfully requests that the Court

extend the time for filing his Brief up to and including July 7, 2015.
                                                    Respectfully submitted,

                                                    /S/ Stephen Morris
                                                    ________________________
                                                    Stephen Morris
                                                    Assistant Bell County Attorney
                                                    Bell County Attorney’s Office
                                                    P.O. Box 1127
                                                    Belton, Texas 76513
                                                    (254) 933-5135
                                                    steven.morris@co.bell.tx.us

                            Certificate of Conference

      I hereby certify that I have conferred with counsel for Appellant on June 3,
2015, and counsel does not oppose the above requested extension. Therefore, this
motion is submitted as not apposed.


                                                    /S/ Stephen Morris
                                                    _________________________
                                                    Stephen Morris


                               Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, certified, pre-paid, and mailing the document by first class mail
on June 4, 2015.


                                                    /S/ Stephen Morris
                                                    _________________________
                                                    Stephen Morris
Mr. Bobby Dale Barina
Attorney at law
455 East Central Texas Expwy
Harker Heights, Texas 76548
bobbydalebarina@barinalaw.com